DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. The applicant argues, on pp. 6-8 or the remarks, that the combination of Kiyoshi and Leisse do not disclose “…an outer air flow-channel group…including three or more second air flow channels adapted to form means for straightly forwarding an air flow” [see Claim 1] because the air flow groups of both Kiyoshi and Leisse include a combination of swirling and straight airflows and therefore cannot be interpreted as “straightly forwarding an air flow” as required by independent claim 1. The examiner respectfully disagrees. “[S]traightly forwarding an air flow” does not require that the velocity of the flow is entirely in a single straight and forward direction across the entirety of the flow area, rather it only requires that the mean or bulk flow direction is straight and forward. In the case of the combination, all of the flow, even the swirling flow, would have a mean flow direction that is straight and forward of the burner nozzle, in other words even a highly turbulent jet would form a straightly forwarding flow as long as the bulk of the fluid is moving in the straight and forward direction even though there may be localized deviations from the straight and forward directions. Finally, the applicant states, on pp. 6 of the remarks, that “the flame environment expected by Kiyoshi cannot be created in the cement kiln, which may interfere with the function of the burner system for cement kiln” which suggests that Kiyoshi cannot satisfy the intended use of the claimed invention. However, Kiyoshi states that (in the machine translation) “the present invention relates to a burner device for a cement kiln…” [paragraph 0001 of the machine translation].   For these reasons the rejection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (WO 2009034626 A1) in view of Leisse et. al (US 5,979,342).
With respect to claim 1 Kiyoshi discloses a cement kiln burner device including a plurality of flow channels
partitioned by a plurality of concentric cylindrical members, the cement kiln burner device comprising:
a powdered-solid-fuel flow channel [reference character 2 in Fig. 1] including means for swirling [reference character 2a in Fig. 1] a powdered solid fuel flow;
a first air flow channel [reference character 5 in Fig. 1] placed inside the powdered-solid-fuel flow channel to be adjacent to the powdered-solid-fuel flow channel, the first air flow channel including means for swirling [reference character 5a in Fig. 1] an air flow;
an outer air flow-channel group [reference characters 3 and 4 in Fig. 1] placed concentrically in an outermost side outside the powdered-solid-fuel flow channel; and
a combustible-solid-waste flow channel [reference character 7 in Fig. 1] placed inside the first air flow channel, wherein the air flow channels constituting the outer air flow-channel group are placed proximally to each other in a radial direction within a range where air flows ejected from the respective second air flow channels are 
Kiyoshi does not disclose that the outer air flow-channel group including three or more second air flow channels adapted to form means for straightly forwarding an air flow.
Leisse discloses a pulvurent fuel burner that includes an outer airflow channel group [reference characters 9, 10, and 11 in Fig. 4] where the innermost channel of the group [reference character 9 in Fig. 4] is laden with a relatively low dust content via communication with a coal dust channel Leisse states that “With this arrangement, the partial stream of low dust content is removed from the divided mixed stream and guided to the primary gas tube 9, while only the dust rich and, thus, relatively air deficient partial stream enters the primary dust conduit 6.  In this way, a relative enrichment with coal dust and, thus, volatile components is achieved in the ignition region of the burner with a simultaneous reduction of the available oxygen.  This results in reduction of the oxygen quotient…” [column 3 lines 21-31].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Kiyoshi by providing an outer air flow channel group that includes an inner air flow channel that is laden with a low coal dust content, as taught by Leisse, in order to create an oxygen deficient environment in the primary dust conduit and a corresponding reduction in NOx.
With respect to claim 4 the combination of Kiyoshi and Leisse do not disclose that a third air flow channel placed outside the powdered-solid-fuel flow channel and inside the outer air flow-channel group, the third air flow channel including means for swirling an air flow. However providing another air flow channel with a swirl vane is interpreted as a mere duplication of the essential parts of the invention where It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to provide a third air flow channel with a swirl vane since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co. 193 USPQ 8.
With respect to claim 5 Kiyoshi discloses ejecting an air flow from at least one second air flow channel, out of the second air flow channels constituting the outer air flow-channel group;
wherein air flows ejected from all the second air flow channels have a flow velocity of 400 m/s or less at a burner tip. Speficially Kiyoshi discloses that the air issued from the second air flow channel has a flow velocity of 180m/s or less [see annotated Machine Translation, attached].
With respect to claim 6 Kiyoshi discloses that operating the cement kiln burner device while changing a flow rate of an air flow ejected from at least one second air flow channel, out of the second air flow channels constituting the outer air flow-channel group. Specifically Kiyoshi discloses that with regards to Fig. 6 that the amount of air flowing through each of the flow paths 2 to 5 is controlled to adjust the tip wind speed and the primary air ratio of each of the flow paths [see annotated Machine Translation, attached].
With respect to claim 7 Kiyoshi discloses that an air flow containing a powdered solid fuel which is ejected
from the powdered-solid-fuel flow channel has a swirl angle larger than 0 degree and equal to or less than 15 degrees at the burner tip. Specifically Kiyoshi disclose a range of between 3 and 15 degrees [see annotated Machine Translation, attached].
	With respect to claim 8 Kiyoshi discloses that an air flow ejected from the first air flow channel has a swirl angle of 30 degrees to 50 degrees at the burner tip [see annotated Machine Translation, attached].
With respect to claim 16 Kiyoshi discloses ejecting an air flow from at least one second air flow channel, out of the second air flow channels constituting the outer air flow-channel group;
wherein air flows ejected from all the second air flow channels have a flow velocity of 400 m/s or less at a burner tip. Speficially Kiyoshi discloses that the air issued from the second air flow channel has a flow velocity of 180m/s or less [see annotated Machine Translation, attached].
With respect to claim 19 Kiyoshi discloses that operating the cement kiln burner device while changing a flow rate of an air flow ejected from at least one second air flow channel, out of the second air flow channels constituting the outer air flow-channel group. Specifically Kiyoshi discloses that with regards to Fig. 6 that the amount of air flowing through each of the flow paths 2 to 5 is controlled to adjust the tip wind speed and the primary air ratio of each of the flow paths [see annotated Machine Translation, attached].

Allowable Subject Matter

Claims 2-3, 9-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.